Case 1:19-cv-11234-PAE Document 73 Filed 08/31/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GREGORY BOECKEL,

Plaintiff, 19 Civ. 11234 (PAE)
“Yo
ORDER
LONG ISLAND RAILROAD COMPANY,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

As aresult of a family emergency requiring plaintiff's counsel to be elsewhere, the Court
adjourns the trial scheduled to commence tomorrow, September 1, 2021, and the pretrial
conference scheduled for tomorrow morning at 9 a.m. The Court will be in touch with counsel

to reschedule trial. The Court wishes plaintiff's counsel and his family well.

tik A Ni Cra x

Paul A. Engelmayer
United States District hadee

SO ORDERED.

 

Dated: August 31, 2021
New York, New York

 
